      4:19-cv-00693-DCC          Date Filed 03/08/19       Entry Number 1       Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

KELAHER, CONNELL & CONNER, P.C., )                    C.A. NO.:
                                    )
                  Plaintiff,        )
                                    )
      -versus-                      )                 PETITION FOR REMOVAL
                                    )
AUTO-OWNERS INSURANCE               )
COMPANY,                            )
                                    )
                  Defendant,        )
____________________________________)

TO:    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH
       CAROLINA AND ALL PARTIES AND ATTORNEYS OF RECORD:

       YOU WILL PLEASE TAKE NOTICE that the Defendant, Auto-Owners Insurance

Company, (“Defendant”), does hereby invoke the removal jurisdiction of the United States District

Court for the District of South Carolina on the following grounds:

FIRST:         On or about February 7, 2019, Plaintiff named above filed a civil action against the

above captioned Defendant in the Circuit Court of Horry County, South Carolina, as Case No. 2019-

CP-26-00714. The Defendant was thereafter served on or about February 14, 2019, through the

South Carolina Department of Insurance. The Defendant now files and presents this Notice of

Removal within thirty (30) days after receipt by the Defendant of the filed Summons and Complaint

as required by 28 U.S.C. § 1446.

SECOND:        This action is removable to the United States District Court based upon 28 U.S.C.

§ 1441. The Defendant is informed and believes that the above described action is a civil action

over which this Court has jurisdiction by way of diversity pursuant to 28 U.S.C. § 1332 in that it is

a civil action wherein the matter in controversy upon information and belief exceeds the sum or

                                                -1-
       4:19-cv-00693-DCC          Date Filed 03/08/19        Entry Number 1        Page 2 of 4




value of $75,000, exclusive of interest and costs, and is between citizens of different states and is

one which may be removed to this Court by the Defendant pursuant to 28 U.S.C. § 1441. This Court

has supplemental jurisdiction over all claims asserted by Plaintiff pursuant to 28 U.S.C. § 1367.

Plaintiff is alleged to be a South Carolina corporation and has its principal place of business in South

Carolina. The Defendant is a Michigan corporation with its principal place of business in the state

of Michigan.

        The Plaintiff’s Complaint does not seek to limit its damages below the jurisdictional

threshold. The lawsuit asserts three causes of action (breach of contract, breach of contract

accompanied by fraudulent act, and bad faith), seeks unspecified attorneys fees, interest, and

punitive damages. Upon information and belief, the Plaintiff has presented a claim for business

interruption loss for $47,363.15. Plaintiff has not capped its claimed damages, though it certainly

could have done so by including such language in its prayer for relief. Thus, the Defendant

affirmatively pleads that it cannot be said to a “legal certainty” that the amount in controversy is less

than $75,000.00, thus, making this matter removable. Wiggins v. North American Equitable Life

Assurance Co., 644 F.2d 1014, 1017 (4th Cir. 1981). Punitive damages, when sought, must be

considered in determining the amount in controversy. Bell v. Preferred Life Assurance Soc’y, 320

U.S. 238, 240 (1943).1 Further, attorneys fees, when recoverable, may be included as consideration

for the amount in controversy. Manguno v. Prudential Property & Cas. Ins. Co., 276 F.3d 720, 723-

24 (5th Cir. 2002); Spielman v. Genzyme Corp., 251 F.3d 1, 7 (1st Cir. 2001); Momin v.



        1
         It has been noted by Judge Shedd, that “the plaintiff’s bar rarely seeks less than ten
times damages for punitive damages. It is also not uncommon for juries to award punitive
damages of more than ten times damages. . . .” Woodward v. Newcourt Commercial Finance
Corp., 60 F. Supp.2d 530, 532 (D.S.C. 1999).

                                                  -2-
       4:19-cv-00693-DCC         Date Filed 03/08/19       Entry Number 1        Page 3 of 4




Maggiemoo’s International, LLC, 205 F. Supp.2d 506 (D. Md. 2012)(noting the Fourth Circuit has

not “articulated the precise standard to be applied”). Further, actions by the Plaintiff, if any, post

removal do not divest the Court of jurisdiction. St. Paul Mercury Indemnity Co, v. Red Cab Co.,

303 U.S. 283 (1938). While the Defendant does not believe liability exists in this matter for punitive

damages, attorneys fees or in general, these items must be considered at removal.

THIRD:         Copies of all process, pleadings and orders served upon the Defendant in this action

are attached hereto collectively as Exhibit A and are incorporated herein by referenced.

FOURTH:        Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment

of the Defendant’s right to assert any defense, including, but not limited to those defenses available

under Rule 12 of the Federal Rules of Civil Procedure or otherwise.

FIFTH:         Pursuant to 28 U.S.C. § 1446(b), this Notice of and Petition for Removal is being

filed within one (1) year after the date of the commencement of the original action.

SIXTH:         The Defendant is providing the Clerk of Court from which this action was removed

with a copy of this Notice of and Petition for Removal.

       WHEREFORE, Defendant prays that this Honorable Court accept this Notice of and Petition

for Removal and hereby undertake jurisdiction in the above-entitled cause of action now pending

in the Court of Common Pleas for the County of Horry, State of South Carolina, that the same be

removed to this Honorable Court and that all proceedings in said case in the Court of Common Pleas

for the County of Horry, State of South Carolina, be stayed.

                [SIGNATURE INTENTIONALLY ON FOLLOWING PAGE]




                                                 -3-
4:19-cv-00693-DCC      Date Filed 03/08/19   Entry Number 1   Page 4 of 4




This _8th_ day of March, 2019.

                                 Respectfully submitted,

                                 WALL TEMPLETON & HALDRUP, P.A.



                                 _s/Morgan S. Templeton
                                 Morgan S. Templeton (Fed ID # 7187)
                                 145 King Street, Suite 300
                                 Post Office Box 1200
                                 Charleston, South Carolina 29402
                                 (843) 329-9500
                                 Attorneys for Defendant




                                   -4-
